PER CURIAM.
In this case, the District Court of Appeal, Third District, 199 So.2d 288, certified its decision filed February 14, 1967 as one passing upon a question of great public interest. It stated the certified question as follows:
“Whether a judge may issue a rule to show cause in an indirect contempt pro*727ceeding based solely on a tape recording of conversations between persons who were not brought before the court?”
We have considered the question, studied the briefs and heard oral argument. It is our opinion the District Court’s holding on rehearing correctly ■ decides the case and we approve the same. Our decision herein is not to be understood as an answer to the specific question certified, inasmuch as we find the question does not track close enough to the factual situation or legal problem involved in the case. Nevertheless, we do find that the District Court’s holding on rehearing correctly decides the case.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.